Filed 7/5/18




       IN THE SUPREME COURT OF CALIFORNIA


DOMINIQUE LOPEZ, a Minor, etc.,      )
                                     )
           Plaintiff and Appellant,  )                              S235357
                                     )
           v.                        )                       Ct.App. 2/8 B256792
                                     )
SONY ELECTRONICS, INC.,              )                       Los Angeles County
                                     )                     Super. Ct. No. BC476544
           Defendant and Respondent. )
____________________________________)



          When a child is allegedly harmed by in utero exposure to hazardous
chemicals, which statute of limitations applies: that for toxic exposure claims
(Code Civ. Proc., § 340.8, subd. (a)),1 or that for prenatal injuries (§ 340.4)? The
answer determines the viability of this lawsuit. Because the toxic exposure statute
was more recently enacted, and its language plainly encompasses prenatal injuries,
we conclude it applies here. The limitations period for toxic exposure suits is two
years, but it is tolled while the plaintiff is a minor. (See § 352; Nguyen v. Western
Digital Corp. (2014) 229 Cal.App.4th 1522, 1540-1541 (Nguyen).) Accordingly,
the claims here are not time-barred, and the trial court’s entry of summary
judgment should be reversed.




1         All statutory references are to the Code of Civil Procedure unless otherwise
stated.


                                            1
                                I. BACKGROUND
       Plaintiff Dominique Lopez was born on April 13, 1999, with multiple birth
defects, including chromosomal deletion, cervical vertebrae fusion, facial
asymmetry, dysplastic nails, diverticulum of the bladder, and a misshapen kidney.
She also suffers from developmental delays. For over 20 years, including the term
of her pregnancy, plaintiff’s mother worked at a Sony Electronics, Inc. (Sony)
manufacturing plant. She allegedly worked with and around “teratogenic and
reproductively toxic” chemicals.
       Plaintiff sued on January 6, 2012, when she was 12 years old. She alleged
that she and her mother were exposed to toxic chemicals at the Sony plant,
resulting in her birth defects. Seeking summary judgment, Sony argued the action
was time-barred under section 340.4, the six-year statute of limitations for birth
and prenatal injuries. It urged that, by August of 2000, plaintiff’s mother had
reason to suspect her workplace chemical exposure had caused plaintiff’s birth
defects. Plaintiff did not dispute this assertion. Instead, she maintained her action
fell not under section 340.4, governing prenatal injuries, but under section 340.8,
covering injuries caused by toxic exposure. Section 340.8’s limitations period is
only two years but, unlike section 340.4, it permits tolling during minority and
periods of mental incapacity.
       The trial court applied section 340.4 and granted summary judgment. A
divided panel of the Court of Appeal affirmed. The majority disagreed with the
Sixth District Court of Appeal’s decision in Nguyen, supra, 229 Cal.App.4th 1522,
which had reached the opposite conclusion. We granted review to resolve the
conflict.
                                 II. DISCUSSION
A.     The Relevant Statutes
       The prenatal injury statute, section 340.4, states: “An action by or on
behalf of a minor for personal injuries sustained before or in the course of his or
her birth must be commenced within six years after the date of birth, and the time


                                          2
the minor is under any disability mentioned in Section 352 [providing for tolling
during minority or incapacity] shall not be excluded in computing the time limited
for the commencement of the action.”
       The origins of the prenatal injury statute trace back to 1872, when the
Legislature first authorized a right of action for injuries sustained before birth.
(Young v. Haines (1986) 41 Cal.3d 883, 892 (Young).) The original statute2 did
not specify a limitations period. A later amendment incorporated the six-year
limitations period for personal injuries and expressly prohibited tolling. (Stats.
1941, ch. 337, § 1, p. 1579; see Young, at p. 892.) The amended statute was
reenacted without substantive change as section 340.4. (Stats. 1992, ch. 163, § 16,
p. 731.) Thus, since 1941, the statute of limitations for prenatal injuries has been
six years and is not tolled during minority.
       The toxic exposure statute, section 340.8, subdivision (a), states: “In any
civil action for injury or illness based upon exposure to a hazardous material or
toxic substance, the time for commencement of the action shall be no later than
either two years from the date of injury, or two years after the plaintiff becomes
aware of, or reasonably should have become aware of, (1) an injury, (2) the
physical cause of the injury, and (3) sufficient facts to put a reasonable person on
inquiry notice that the injury was caused or contributed to by the wrongful act of
another, whichever occurs later.” The statute further provides that a “ ‘civil action
for injury or illness based upon exposure to a hazardous material or toxic
substance’ ” in subdivision (a) “does not include an action subject to Section 340.2
or 340.5.” (§ 340.8, subd. (c)(1).) These exceptions refer to the statutes of
limitations specifically prescribed for asbestos-related injury claims (§ 340.2) and
medical malpractice claims (§ 340.5).
       The toxic exposure statute became effective on January 1, 2004. (Stats.
2003, ch. 873, § 2, p. 6398.) We had previously held that a tort cause of action


2      Former Civil Code section 29.


                                           3
does not accrue until the plaintiff knows, or has reason to suspect, that he was
injured as a result of someone’s wrongdoing. (Norgart v. Upjohn Co. (1999) 21
Cal.4th 383, 397-399; Jolly v. Eli Lilly & Co. (1988) 44 Cal.3d 1103, 1110-1111;
see Clark v. Baxter Healthcare Corp. (2000) 83 Cal.App.4th 1048, 1058-1060.)
This common law delayed discovery rule has long applied to prenatal injury
claims. (See Young, supra, 41 Cal.3d at pp. 892-893.) The Legislature declared
that section 340.8 was intended to codify the delayed discovery rule for personal
injury and wrongful death cases involving toxic exposure. (Stats. 2003, ch. 873,
§ 2, p. 6398; see Sen. Com. on Judiciary, Analysis of Sen. Bill No. 331 (2003-
2004 Reg. Sess.) as amended Apr. 29, 2003, p. 1.)3 Section 340.8 has been
applied broadly, encompassing both environmental hazards and prescription drugs.
(See Nelson v. Indevus Pharmaceuticals, Inc. (2006) 142 Cal.App.4th 1202,
1209.)
B.       The Toxic Exposure Statute Applies to Prenatal Toxic Injuries
         This case poses a pure question of statutory interpretation, subject to
independent review. (Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal.4th
524, 529.) “Our fundamental task is to determine the Legislature’s intent and give
effect to the law’s purpose. [Citation.] We begin by examining the statute’s
words ‘ “because they generally provide the most reliable indicator of legislative
intent.” [Citation.] If the statutory language is clear and unambiguous our inquiry
ends.’ ” (In re D.B. (2014) 58 Cal.4th 941, 945.) In that case, the plain meaning
of the statute is controlling, and “ ‘resort to extrinsic sources to determine the


3      The Legislature also declared an intent to disapprove McKelvey v. Boeing
North American, Inc. (1999) 74 Cal.App.4th 151, 161, to the extent that case put
the burden on plaintiffs to show they were unaware of published reports
suggesting a defendant’s wrongdoing. (Stats. 2003 ch. 873, § 2, p. 6398.) To this
end, section 340.8, subdivision (c)(2) states: “Media reports regarding the
hazardous material or toxic substance contamination do not, in and of themselves,
constitute sufficient facts to put a reasonable person on inquiry notice that the
injury or death was caused or contributed to by the wrongful act of another.”


                                            4
Legislature’s intent is unnecessary.’ ” (Ste. Marie v. Riverside County Regional
Park & Open-Space Dist. (2009) 46 Cal.4th 282, 288.)
       Plaintiff’s case appears to fall within the ambit of both statutes of
limitations. It is “[a]n action . . . for personal injuries sustained before or in the
course of . . . birth” (§ 340.4) and a “civil action for injury or illness based upon
exposure to a hazardous material or toxic substance” (§ 340.8, subd. (a)).
Allegedly, plaintiff’s injuries were both sustained before birth and caused by toxic
exposure.
       When possible, courts seek to harmonize inconsistent statutes, construing
them together to give effect to all of their provisions. (State Dept. of Public
Health v. Superior Court (2015) 60 Cal.4th 940, 955 (State Dept. of Public
Health).) Sony urges us to reconcile the provisions by holding that section 340.8
applies to all toxic exposure injuries except those incurred before birth. “But the
requirement that courts harmonize potentially inconsistent statutes when possible
is not a license to redraft the statutes to strike a compromise that the Legislature
did not reach.” (State Dept. of Public Health, at p. 956.) Here, harmony is not
possible. Each statute plainly encompasses plaintiff’s claims, yet the choice of
one automatically nullifies the other. If section 340.4 applies, a subset of toxic
exposure claims will be governed by an untollable six-year statute of limitations
instead of the two-year toxic exposure limit, tolled during minority. If
section 340.8 applies, a subset of prenatal injury claims will fall under the tollable
two-year limit instead of the six-year period. We must determine which
limitations period the Legislature intended to apply.
       The rules for construing irreconcilable statutes are well established. (State
Dept. of Public Health, supra, 60 Cal.4th at p. 960.) “If conflicting statutes cannot
be reconciled, later enactments supersede earlier ones [citation], and more specific
provisions take precedence over more general ones [citation].” (Collection
Bureau of San Jose v. Rumsey (2000) 24 Cal.4th 301, 310; see § 1859; City of
Petaluma v. Pac. Tel. & Tel. Co. (1955) 44 Cal.2d 284, 288.) The rule


                                            5
encompasses competing limitations periods. (Strother v. California Coastal Com.
(2009) 173 Cal.App.4th 873, 879; see, e.g., May v. City of Milpitas (2013) 217
Cal.App.4th 1307, 1337; Vafi v. McCloskey (2011) 193 Cal.App.4th 874, 880;
Committee for a Progressive Gilroy v. State Water Resources Control Bd. (1987)
192 Cal.App.3d 847, 859.)
       Section 340.8 postdates section 340.4 by more than 60 years. This fact is
important, though it does not end the inquiry. “[T]he rule that specific provisions
take precedence over more general ones trumps the rule that later-enacted statutes
have precedence.” (State Dept. of Public Health, supra, 60 Cal.4th at p. 960.) We
therefore examine their relative specificity. As drafted, neither statute is more
specific than the other. They both apply to personal injury claims. However, a
close reading confirms that the Legislature intended section 340.8, the later-
enacted statute, to control here.
       Section 340.4 encompasses a claim arising at a given time: “An action by
or on behalf of a minor for personal injuries sustained before or in the course of
his or her birth.” By contrast, section 340.8, subdivision (a) provides a limitation
on “any civil action for injury or illness based upon exposure to a hazardous
material or toxic substance.” Comparing the two, we see that the prenatal statute
speaks not to the cause of injury, but to when it was inflicted. The toxic exposure
statute applies to any personal injury, regardless of when inflicted, if the cause of
injury was toxic exposure. When an injury was caused and how it was caused are
both specific aspects of the competing statutory provisions. But neither is
inherently more specific than the other. Sony argues the different statutory
triggers create an ambiguity. They do not. Both statutes are clear. The difference
in how the two statutes are triggered creates a conflict, not an ambiguity. It is this
conflict we resolve under the guiding statutory language and interpretive tools.
       The toxic exposure statute embraces “any” civil action. (§ 340.8,
subd. (a).) “Any” is a term of broad inclusion, meaning “without limit and no
matter what kind.” (Delaney v. Superior Court (1990) 50 Cal.3d 785, 798.) The


                                          6
word “any” means that section 340.8 applies to all actions described in the statute
unless an express exception is made. (See Delaney, at p. 798.)
       Section 340.8 makes two exceptions to its broad limitations rule. The
choice to include these exceptions, and no other, also shows the Legislature
intended the toxic exposure statute to apply here. Section 340.8 states that the
actions to which it applies do “not include an action subject to Section 340.2
[alleging asbestos exposure] or 340.5 [alleging medical malpractice].” (§ 340.8,
subd. (c)(1).) Section 340.8 does not make an exception for prenatal injury claims
falling under section 340.4.
       “Under the maxim of statutory construction, expressio unius est exclusio
alterius, if exemptions are specified in a statute, we may not imply additional
exemptions unless there is a clear legislative intent to the contrary.” (Sierra Club
v. State Bd. of Forestry (1994) 7 Cal.4th 1215, 1230; see Vafi v. McCloskey,
supra, 193 Cal.App.4th at p. 881.) We have cautioned that the expressio unius
inference properly arises only when there is reason to believe a legislative
omission was intentional, such as when the statute contains a “specific list” or
presents a “facially comprehensive treatment.” (Howard Jarvis Taxpayers Assn.
v. Padilla (2016) 62 Cal.4th 486, 514.) Here, there is a list. Section 340.8,
subdivision (c)(1) specifically excludes asbestos and medical malpractice claims.
The Legislature clearly recognized that section 340.8 could potentially overlap
other statutes of limitations, as is the case here. The Legislature could have
provided that prenatal injuries be excluded from section 340.8’s reach. It did not
do so. We will not create an exception the Legislature did not enact. (See Sierra
Club, at p. 1230; Williams v. Los Angeles Metropolitan Transit Authority (1968)
68 Cal.2d 599, 603 (Williams).)
       Moreover, section 340.8, subdivision (d) goes on to state: “Nothing in this
section shall be construed to limit, abrogate, or change the law in effect on the
effective date of this section with respect to actions not based upon exposure to a
hazardous material or toxic substance.” (Italics added.) By negative inference, it


                                          7
appears that the Legislature did intend to alter the law for all toxic exposure
claims, except for those specifically excluded.
        Citing various legislative committee reports, Sony argues the Legislature’s
sole purpose in enacting section 340.8 was to codify the delayed discovery
doctrine for toxic exposure cases. The Legislature did declare an intent to codify
the delayed discovery rule (Stats. 2003, ch. 873, § 2, p. 6398), and the statutory
language reflects our holdings on that concept. (§ 340.8, subds. (a), (b); see
Norgart v. Upjohn Co., supra, 21 Cal.4th at pp. 397-399.) However, the text of
section 340.8 does more. It creates a two-year statute of limitations applicable to
all hazardous exposure claims except those alleging injury due to asbestos or
medical malpractice. We cannot ignore this additional language. Moreover,
nothing in the legislative history suggests an intent to exclude prenatal hazardous
exposure claims from the reach of section 340.8. Because the Legislature acts
with one stated purpose does not preclude it from achieving other purposes as
well.
        We addressed a similar question in Young, supra, 41 Cal.3d 883. There,
the plaintiff alleged injury during birth caused by the negligence of health care
providers. (Id. at p. 889.) The question was whether the action was governed by
the prenatal injury statute of limitations 4 or the more recently enacted medical
malpractice statute. (Young, at p. 889.) Under the delayed discovery rule, the
plaintiff’s claims would have been timely under the prenatal injury statute but not
under the stricter medical malpractice provisions. (Id. at pp. 893-894; see
§ 340.5.) We noted that specific statutes prevail over conflicting provisions in
more general statutes (see § 1859) but observed “[t]he two statutes on their face
are equally specific. Section 29 governs all actions for prenatal and birth injuries,
regardless of their cause. Section 340.5 governs all actions for injuries caused by


4     The specific statute at issue in Young was former Civil Code section 29, the
predecessor statute to section 340.4. (Stats. 1992, ch. 163, § 16, p. 731.)


                                          8
medical malpractice, regardless of the nature of the injury.” (Young, at p. 894.)
We concluded section 340.5 controlled because it was later enacted as part of the
Medical Injury Compensation Reform Act (MICRA), “an interrelated legislative
scheme enacted to deal specifically with all medical malpractice claims.” (Young,
at p. 894.) Section 340.8 is the later-enacted statute here. Although section 340.8
was not part of a comprehensive scheme, its broad language signals the
Legislature’s intent to encompass all hazardous and toxic exposure claims, subject
only to two exceptions.5
       Sony asserts that giving effect to section 340.8 would impliedly repeal
section 340.4 for a subset of prebirth injuries. Repeals by implication are
disfavored. “We do not presume that the Legislature intends, when it enacts a
statute, to overthrow long-established principles of law unless such intention is
clearly expressed or necessarily implied.” (People v. Superior Court (Zamudio)
(2000) 23 Cal.4th 183, 199; see Williams, supra, 68 Cal.2d at p. 603.) “Thus,
‘ “ ‘we will find an implied repeal “only when there is no rational basis for
harmonizing . . . two potentially conflicting statutes [citation], and the statutes are
‘irreconcilable, clearly repugnant, and so inconsistent that the two cannot have
concurrent operation.’ ” ’ ” ’ ” (Even Zohar Construction & Remodeling, Inc. v.
Bellaire Townhouses, LLC (2015) 61 Cal.4th 830, 838 (Even Zohar).) We have,
in many instances, found harmonization possible.6 This is not such an instance.


5      Attempting to turn Young to its advantage, Sony asserts that the prenatal
injury statute is part of a long-standing statutory scheme. The characterization is
inapt. The only related statute Sony identifies is Civil Code section 43.1, which
authorizes a right of action for injuries sustained in utero. (Snyder v. Michael’s
Stores, Inc. (1997) 16 Cal.4th 991, 996.) These two statutes, which are both
derived from former Civil Code section 29, do not comprise a statutory “scheme”
comparable to MICRA.
6       For example, in Even Zohar we found no conflict between the statute
limiting repeated motions for reconsideration (§ 1008) and the statute authorizing
relief from default (§ 473, subd. (b)). (Even Zohar, supra, 61 Cal.4th at pp. 840-
841.) The conclusion that section 1008 restricted repeated motions for relief under

                                           9
Sections 340.4 and 340.8 cannot be given “concurrent operation,” because two
different statutes of limitations cannot govern the same claim. (See, e.g., Young,
supra, 41 Cal.3d at p. 894; May v. City of Milpitas, supra, 217 Cal.App.4th at
p. 1337; Vafi v. McCloskey, supra, 193 Cal.App.4th at pp. 880-881.) The implied
repeal at issue here is limited in scope, however. Section 340.8 supersedes
section 340.4 only for prenatal injuries resulting from exposure to toxic or
hazardous materials. It does not apply to injuries from other causes. (See § 340.8,
subd. (d).)
C.     Applying the Toxic Exposure Statute Does Not Produce Absurd Results
       To justify departing from a literal reading of a clearly worded statute, the
result must be so unreasonable that the Legislature could not have intended it. (In
re D.B., supra, 58 Cal.4th at p. 946.) Because section 340.8 permits minority
tolling, applying it to prenatal toxic exposure injuries could potentially enlarge the
limitations period from a child’s sixth birthday to its 20th. However, this
difference may not be as striking in reality as it may appear. The discovery rule is
available to extend the time for filing all prenatal injury claims, even under
section 340.4. (See Young, supra, 41 Cal.3d at pp. 892-893.) Nonetheless, Sony
urges that the enlargement of time possible under section 340.8 is so great as to be
absurd. The argument fails.
       The Legislature could reasonably have chosen to treat in utero toxic
exposure cases differently from the more general class of injuries suffered before
or during birth. The potential causes of many birth-related injuries will be readily
identifiable, and it is reasonable to expect their effect will manifest before a child


section 473, subdivision (b) gave full effect to the language of both statutes.
Similarly, in In re Greg F. (2012) 55 Cal.4th 393, 408, we concluded a statute
limiting the conditions for a juvenile ward’s institutional commitment did not
impliedly repeal a long-standing provision giving the juvenile court discretion to
dismiss a wardship petition, even when such a dismissal could result in the ward’s
commitment. (See Welf. & Inst. Code, §§ 733, subd. (c), 782; see also In re
Michael G. (1988) 44 Cal.3d 283, 289.)


                                          10
reaches age six. A prohibition against tolling during minority may not be onerous
in those circumstances.
       The toxic exposure statute, on the other hand, is not limited to an
identifiable period like gestation and birth. It covers an exposure occurring at any
age. The exposure may also occur under circumstances less likely to put a
plaintiff on notice. It may happen over a brief or extended period, in the
workplace, the home, or other frequented locations. The harmful effects of
exposure may take longer to manifest than injuries from other causes, regardless
of whether the exposure occurred before or after birth. The Legislature’s policy
choice to permit tolling during a period of minority or incapacity, as section 352
does, reflects these differences.7


7       The toxic exposure statute does not specifically mention tolling. However,
its limitations period appears subject to tolling under section 352, subdivision (a).
(Nguyen, supra, 229 Cal.App.4th at pp. 1540-1541; see Williams, supra, 68 Cal.2d
at p. 601.) The parties do not dispute this point. However, an amicus curiae brief
filed on Sony’s behalf contends a different rule should apply if the hazardous
exposure occurred before birth. These amici argue the no-tolling rule of
section 340.4 can be severed and applied to all prenatal injury claims, making
plaintiff’s claims untimely even if section 340.8 applies. We are aware of no
authority for parsing statutory provisions in this fashion, restoring vitality to some
parts while leaving others inoperative. The amici rely on California
Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231, 270-274, but there we
were addressing the very different topic of excising unconstitutional portions of a
statute to prevent invalidation of the whole. That severability analysis is informed
by the general presumption in favor of statutes’ constitutionality. (See Santa
Barbara Sch. Dist. v. Superior Court (1975) 13 Cal.3d 315, 330-331; In re Blaney
(1947) 30 Cal.2d 643, 655.) No similar rationale supports the severance amici
would have us conduct.
        Moreover, the language of section 340.4 does not support extending the no-
tolling rule outside the statute’s own boundaries. Section 340.4 is a single
sentence: “An action by or on behalf of a minor for personal injuries sustained
before or in the course of his or her birth must be commenced within six years
after the date of birth, and the time the minor is under any disability mentioned in
Section 352 shall not be excluded in computing the time limited for the
commencement of the action.” Under a straightforward reading, “the minor”
(§ 340.4, italics added) in the second clause refers to the same “minor” in the first

                                         11
       We presume the Legislature was aware of section 340.4 when it enacted
section 340.8. (See People v. Harrison (1989) 48 Cal.3d 321, 329.) Indeed, it
made exceptions for statutes that appear in the code before (§ 340.2) and
immediately after (§ 340.5) the prenatal injury statute. (See § 340.8, subd. (c)(1).)
The Legislature was also presumably aware of the long-standing rule that most
claims belonging to minors are tolled during minority. (See § 352; Williams,
supra, 68 Cal.2d at p. 602.) Nearly 50 years ago, we observed it was “a deep and
long recognized principle of the common law and of this state” that “children are
to be protected during their minority from the destruction of their rights by the
running of the statute of limitations.” (Williams, at p. 602.) Yet, aware of this
general tolling principle, the Legislature chose not to include section 340.4 among
the enumerated exceptions to the toxic exposure statute. It may well have
considered a longer limitations period appropriate for injuries caused by in utero
exposure to hazardous substances due to potential difficulties in identifying such
injuries in children or in tracing their source. Although these problems might have
been alleviated by the common law delayed discovery rule, the Legislature may
have considered application of that rule under section 340.4 too uncertain. After
all, its purpose in enacting section 340.8 was to codify the discovery rule for “any”
personal injury or wrongful death claim based on exposure to hazardous materials.
(§ 340.8, subd. (a).) Alternately, the Legislature may have wished to avoid having
different limitations periods apply depending on whether a toxic exposure
produced injuries before or after birth. Applying the same statute to all hazardous
exposure claims, regardless of when they accrued, makes it unnecessary to




clause who must file suit within six years. Likewise, read in context, the second
clause’s prohibition on tolling of “the time limited for the commencement of the
action” (§ 340.4, italics added) refers to the six-year limitations period established
in the statute’s first clause. There is no indication this provision was meant to
apply to any actions other than those subject to section 340.4.


                                          12
confront difficult factual questions about when an exposure occurred and when it
caused injury.
       “When statutory language is unambiguous, we must follow its plain
meaning ‘ “ ‘whatever may be thought of the wisdom, expediency, or policy of the
act, even if it appears probable that a different object was in the mind of the
legislature.’ ” ’ ” (In re D.B., supra, 58 Cal.4th at p. 948.) Here, the language of
section 340.8 clearly encompasses claims of prenatal injury based on exposure to
toxic substances. Adhering to this language, and applying section 340.8 to all
hazardous exposure claims, regardless of when the injury occurred, does not
produce absurd results. Although our construction of section 310.8 means that
plaintiffs who suffer injury from prenatal toxic exposure have up to 20 years to
sue, there is no dispute that an infant who is so exposed postdelivery also has close
to 20 years to file suit. (See §§ 340.8, subd. (a), 352.) Limitations rules are an
exercise in line-drawing. We cannot say it was implausible or absurd for the
Legislature to redraw the line for prenatal injuries caused by toxic exposure.
Accordingly, we conclude section 340.8 governs plaintiff’s action.
D.     Application
       At the earliest, plaintiff’s claims against Sony accrued in 1999, when she
was born. Section 340.8 did not go into effect until January 1, 2004. (Stats. 2003,
ch. 873, § 2, p. 6398.) Before that time, plaintiff’s claims would have been subject
to section 340.4’s shorter period for filing suit.
       Previous decisions have established rules for determining the effect of
extending a limitations period. “As long as the former limitations period has not
expired, an enlarged limitations period ordinarily applies and is said to apply
prospectively to govern cases that are pending when, or instituted after, the
enactment took effect. This is true even though the underlying conduct that is the
subject of the litigation occurred prior to the new enactment.” (Quarry v. Doe I
(2012) 53 Cal.4th 945, 956.) Because section 340.8 was in effect in 2012, when
plaintiff filed this lawsuit, it governs her claims so long as they were not time-


                                           13
barred under the previously applicable statute of limitations. Section 340.4
required that plaintiff file suit within six years after her date of birth. Her time for
filing under section 340.4 would have expired on April 13, 2005, more than a year
after section 340.8 became effective. Accordingly, plaintiff’s claims had not
lapsed and are governed by section 340.8. Claims subject to this statute of
limitations may be tolled during the plaintiff’s minority. (See ante, at p. 11.)
Because plaintiff filed this lawsuit while still a minor, her claims are timely under
section 340.8 pursuant to section 352 tolling. The trial court erred in granting
summary judgment.
                                 III. DISPOSITION
       The judgment of the Court of Appeal is reversed. The case is to be
remanded to the trial court with directions to vacate its order granting summary
judgment.




                                                   CORRIGAN, J.


WE CONCUR:


CANTIL-SAKAUYE, C. J.
CHIN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J
HOFFSTADT, J.*



_______________________
*      Associate Justice of the Court of Appeal, Second Appellate District,
Division Two, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                           14
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Lopez v. Sony Electronics, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 247 Cal.App.4th 444
Rehearing Granted

__________________________________________________________________________________

Opinion No. S235357
Date Filed: July 5, 2018
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Frederick C. Shaller

__________________________________________________________________________________

Counsel:

Waters Kraus & Paul and Michael B. Gurien for Plaintiff and Appellant.

Musick, Peeler & Garrett, William A. Bossen, Alejandro H. Aharonian and Cheryl A. Orr for Defendant
and Respondent.

Hugh F. Young, Jr.; Drinker Biddle & Reath and Alan J. Lazarus for Product Liability Advisory Council,
Inc., as Amicus Curiae on behalf of Defendant and Respondent.

Keller/Anderle, Jennifer L. Keller, Yen-Shyang Tseng and Michael A. Schachter for Western Digital
Corporation as Amicus Curiae on behalf of Defendant and Respondent.

Horvitz & Levy, Jeremy B. Rosen, John F. Querio, Scott P. Dixler; Janet Y. Galeria; and Fred J. Hiestand
for Chamber of Commerce of the United States of America, American Insurance Association, Association
of Southern California Defense Counsel and Civil Justice Association of California as Amici Curiae on
behalf of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Michael B. Gurien
Waters Kraus & Paul
222 North Sepulveda Boulevard, Suite 1900
El Segundo, CA 90245
(310) 414-8146

Cheryl A. Orr
Musick, Peeler & Garrett
One Wilshire Boulevard, Suite 2000
Los Angeles, CA 90017-3383
(213) 629-7600